DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-27, 34, 35 and 37-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160234749 herein Singh in view of WO 2016196266 A1 herein Burgert in view of CN 104113536 A (as witnessed by the attached translation) herein CN.
Claim 21, Singh discloses a method, comprising: at a user equipment ("UE") connected to a first network (abstract): 
receiving an indication from the first network indicating an incoming voice call (0005, VoLTE call; implied because all phones are paged for phone calls, thus indication of incoming call – as evidenced by US 20160142447 A1 0035;); 
determining whether the voice call was successfully connected (Fig. 7: active call); 
when it is determined the voice call was successfully connected, performing a selection function (0005, initiating a handover); and 
switching from the first network to a second network in response to the selection function (0005, 0095, attaching to WiFi).

Burgert discloses subscribing to a registration event using the UE and an over the top server prior to receiving the indication of the incoming voice call (0076-0077, registration with a feature server for the OTT call service; 0092, receiving incoming calls while registered with the OTT call service). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include registration with a feature server for OTT call service as taught by Burgert thereby reducing or eliminating roaming charges that would otherwise be owed to the visited MNO (0020).
Singh in view of Burgert may not explicitly disclose select between the incoming voice call and existing voice call.
CN discloses select between the incoming voice call and existing voice call (0003). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include switching between two calls as taught by CN so as to complete phone calls (0003).

Claim 22, Singh wherein the first network is a Long Term Evolution (LTE) network and the incoming voice call is a Voice over LTE (VoLTE) call (0005, Voice over LTE) (0114, phone in idle mode and a selection is made for cellular link with the phone registering for subsequent traffic).
Singh may not explicitly disclose call processing by the over the top server.
(0092, receiving incoming calls while registered with the OTT call service). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include registration with a feature server for OTT call service as taught by Burgert thereby reducing or eliminating roaming charges that would otherwise be owed to the visited MNO (0020).

Claim 23, Singh discloses wherein the second network is a WiFi network (0005).
Singh may not explicitly disclose WiFi network configured to interface with the over the top server.
Burgert discloses WiFi network configured to interface with the over the top server (0034, 0045, WiFi hotspot; 0092, receiving incoming calls while registered with the OTT call service). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include registration with a feature server for OTT call service as taught by Burgert thereby reducing or eliminating roaming charges that would otherwise be owed to the visited MNO (0020).

Claim 24, Singh discloses receiving a registration event (implied, 0090, registration using IMS and SIP sessions – as evidenced by US 20160142447 A1 0035).
Singh may not explicitly disclose receiving a registration event from the over the top server.
(0092, receiving incoming calls while registered with the OTT call service). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include registration with a feature server for OTT call service as taught by Burgert thereby reducing or eliminating roaming charges that would otherwise be owed to the visited MNO (0020).

Claim 25, Singh discloses responding to the indication from the first network (implied, 0090, registration using IMS and SIP sessions – as evidenced by US 20160142447 A1 0035).
Singh may not explicitly disclose responding to the indication from the first network using the over the top server.
Burgert discloses responding to the indication from the first network using the over the top server (0092, receiving incoming calls while registered with the OTT call service). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include registration with a feature server for OTT call service as taught by Burgert thereby reducing or eliminating roaming charges that would otherwise be owed to the visited MNO (0020).

Claim 26, Singh discloses wherein the function is based on measured properties of a reference signal received by UE (0005, 0008, signal strength).

Burgert discloses reference signal received by the UE from the OTT server server (0045). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include registration with a feature server for OTT call service as taught by Burgert thereby reducing or eliminating roaming charges that would otherwise be owed to the visited MNO (0020).

Claim 27, Singh discloses wherein the measured properties of the reference signal include a signal strength indicator ("RSSI") (0008).

Claim 34, Singh discloses a method, comprising: at a user equipment ('UE") (abstract): 
determining whether the UE has switched a connection from a first network to a second network (Figs. 11A-11B: 1112, 1114); and 
when it is determined that the UE has switched the connection to the second network, initiating an action by the UE, wherein the action includes one of: re-initiating a connection with a voice over Internet Protocol function of a second network, and setting a status indicator (Figs. 11A-11B: 1118, 1122); subscribing to a registration event at a business support system remote from a carrier controlled environment and the UE using the UE (0114, phone in idle mode and a selection is made for Wifi link with the phone registering for subsequent traffic).

Burgert discloses subscribing to a registration event using the UE and an over the top server prior to receiving the indication of the incoming voice call (0076-0077, registration with a feature server for the OTT call service; 0092, receiving incoming calls while registered with the OTT call service). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include registration with a feature server for OTT call service as taught by Burgert thereby reducing or eliminating roaming charges that would otherwise be owed to the visited MNO (0020).
The amendment to claim 34 as analyzed with respect to the limitations as discussed in 21.

Claim 35, Singh discloses wherein the UE had a previous connection to the second network before connecting to the first network (Figs. 11A-11B: 1102, 1112, 1114, 1122).

Claim 37, Claim 37 further limits an alternative of claim 34. Since Singh discloses re-initiating a connection with a voice over Internet Protocol function of a second network, all the limitations of claim 37 have been met.

Claim 38, Singh discloses wherein the second network is a Long Term Evolution (LTE) network (0005).
(0076-0077, registration with a feature server for the OTT call service; 0092, receiving incoming calls while registered with the OTT call service). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include registration with a feature server for OTT call service as taught by Burgert thereby reducing or eliminating roaming charges that would otherwise be owed to the visited MNO (0020).

Claim 39, Singh discloses determining whether to receive the incoming phone call on the first network or a second network (0114, preferred link selection and reception of subsequent data).
Singh may not explicitly disclose over the top server.
Burgert discloses over the top server (0092, receiving incoming calls while registered with the OTT call service). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include registration with a feature server for OTT call service as taught by Burgert thereby reducing or eliminating roaming charges that would otherwise be owed to the visited MNO (0020).

(0114, preferred link selection and reception of subsequent data). 
Singh may not explicitly disclose over the top server.
Burgert discloses over the top server (0092, receiving incoming calls while registered with the OTT call service). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include registration with a feature server for OTT call service as taught by Burgert thereby reducing or eliminating roaming charges that would otherwise be owed to the visited MNO (0020).

Claim 41, Singh discloses determining whether to receive the incoming phone call on the first network or a second network based on a priority associated with the first network and priority associated with the second network (0114, preferred link selection and reception of subsequent data). 
Singh may not explicitly disclose over the top server.
Burgert discloses over the top server (0092, receiving incoming calls while registered with the OTT call service). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include registration with a feature server for OTT call service as taught by Burgert thereby reducing or eliminating roaming charges that would otherwise be owed to the visited MNO (0020).

(0114, preferred link selection and reception of subsequent data). 
Singh may not explicitly disclose over the top server.
Burgert discloses over the top server (0092, receiving incoming calls while registered with the OTT call service). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include registration with a feature server for OTT call service as taught by Burgert thereby reducing or eliminating roaming charges that would otherwise be owed to the visited MNO (0020).

Claim 43, Singh discloses determining whether to receive the incoming phone call on the first network or a second network (0114, preferred link selection and reception of subsequent data).
Singh may not explicitly disclose determining to receive the call at the over the top server after receiving the indication from the first network indicating the incoming voice call and prior to determining whether the voice was successfully connected.
Burgert discloses determining to receive the call at the over the top server after receiving the indication from the first network indicating the incoming voice call and prior to determining whether the voice was successfully connected (0092, receiving incoming calls while registered with the OTT call service). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include registration with a feature server for OTT (0020).

Claim 44, Singh discloses determining whether to receive the incoming phone call on the first network or a second network (0114, preferred link selection and reception of subsequent data).
Singh may not explicitly disclose determining to receive the call using the over the top server after receiving the indication from the first network indicating the incoming voice call and prior to determining whether the voice was successfully connected.
Burgert discloses determining to receive the call using the over the top server after receiving the indication from the first network indicating the incoming voice call and prior to determining whether the voice was successfully connected (0092, receiving incoming calls while registered with the OTT call service). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include registration with a feature server for OTT call service as taught by Burgert thereby reducing or eliminating roaming charges that would otherwise be owed to the visited MNO (0020).

Claim 45, Singh may not explicitly disclose de-registering the UE from the first network at the over the top server.
Burgert discloses de-registering the UE from the first network at the over the top server (Fig. 7; 0110-0114). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to (0020).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing 

/Mehmood B. Khan/           Primary Examiner, Art Unit 2468